UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-7883



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

WILLIAM GIST,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-95-370)


Submitted:   March 13, 1997                 Decided:   March 20, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


William Gist, Appellant Pro Se. Harold Watson Gowdy, III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion for review of his sentence. Appellant sought to challenge his

sentence under 18 U.S.C.A. § 3742(a)(2) (West Supp. 1996); however,

his challenge was not filed within the appeal period, so we lack

jurisdiction over the appeal. Fed. R. App. P. 4(b). Even if Appel-
lant's motion were construed as a Fed. R. Crim. P. 35(b) motion,

the district court lacked jurisdiction because only the Government

may move for a Rule 35(b) reduction. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2